Citation Nr: 0607177	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  04-14 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
disability benefits.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The appellant had no recognized service with the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 decision of the 
VA Regional Office (RO) in Manila, the Republic of 
Philippines, which denied the appellant's claim for VA 
disability benefits.


FINDING OF FACT

The appellant does not have verified active military service 
with the U.S. Armed Forces.


CONCLUSION OF LAW

The appellant is not eligible for VA benefits.  38 U.S.C.A. 
§§ 101, 107, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.1, 3.6, 3.40, 3.159 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  In this case, VA's duties have been fulfilled 
to the extent possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
appellant from the RO dated in August 2000, July 2002, 
December 2002 and March 2003, as well as by the discussions 
in the April 2003 decision letter and the September 2003 
statement of the case (SOC).  The appellant was told of what 
was required to substantiate his claim, of his and VA's 
respective duties, and was asked to submit evidence and/or 
information, which would include that in his possession, to 
the RO.  These documents, read as a whole, fulfilled the 
essential purposes of the VCAA.  See Mayfield v. Nicholson, 
19 Vet. App. 220 (2005).

The Board is cognizant of the recent decision in Pelea v. 
Nicholson, 19 Vet. App. 296 (2005).  In that decision, it was 
held that VA had failed to show that a reasonable person 
could have expected to understand from the notice provided 
that the claimant needed to submit evidence that the decedent 
had valid military service, or that the claimant was 
ineligible for VA benefits as a matter of law.  In this case, 
the RO's September 2003 SOC clearly set forth the requisite 
evidence, as defined in 38 C.F.R. § 3.203, and notified the 
appellant that there was no legal merit to his claim.  
Accordingly, the Board finds that the notice requirements in 
this case, as elucidated in Pelea, have been met.

The appellant's claim for VA benefits was initially 
adjudicated by the RO in April 2003.  To any extent that the 
appellant was not provided adequate VCAA notice prior to the 
initial adjudication of his claim, the Court held in Mayfield 
v. Nicholson, 19 Vet. App. 220 (2005), that timing errors do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it.  The appellant 
has pointed to no such prejudice in this case.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
the claim by VA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The appellant has not identified any additional relevant 
records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c)(4) (2005).  As this case hinges on a legal matter, 
there is no reasonable possibility that a medical opinion 
would substantiate the appellant's claim.  There is no 
reasonable possibility that further development of the claim 
by VA would substantiate the claim.  As such, it is not 
prejudicial to the appellant to proceed to adjudicate the 
claim on the current record.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.


Eligibility for VA benefits

Eligibility for VA benefits is governed by statutory and 
regulatory laws that define an individual's legal status as a 
veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2005).  Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes as authorized by 38 U.S.C.A. § 107 and 38 C.F.R. § 
3.40.

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of awarding VA disability benefits.  
38 U.S.C.A. § 107(a).

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces." Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

The RO requested the National Personnel Records Center (NPRC) 
to verify the appellant's dates of active service with the 
U.S. Armed Forces on three different occasions.  Such request 
was made in December 2002 and February 2003, along with an 
additional request with an alternate spelling of the 
appellant's last name in March 2003.  The NPRC responded in 
March 2003, April 2003 and May 2003, respectively, each time 
with the following comments:

Subject has no service as a member of the 
Philippine Commonwealth Army, including 
the recognized guerrillas, in the service 
of the United States Armed Forces.

A VA Memorandum of the RO dated in April 2004, shows that 
information sent to the U.S. Army Reserve Personnel Command 
in St. Louis, Missouri, for certification of the appellant's 
service, included his name, service number, date of birth, 
and place of birth.  The respective identifying information 
was consistent with that as set forth in the most recent 
request for verification of the appellant's dates of active 
service with the U.S. Armed Forces.

Certain documents concerning the appellant's service have 
been submitted, including a Certification from the General 
Headquarters of the Armed Forces of the Philippines asserting 
service in "F" Company of the 103rd infantry, 101st Division 
from August 10, 1945 to September 28, 1945.

Unfortunately, VA is bound by the determination of the 
service department, in this case communicated by the NPRC.  
As this office has not verified the appellant's active 
military service with the U.S. Armed Forces, the appellant is 
ineligible for VA benefits.  Therefore, the appeal must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law).


ORDER

Basic eligibility requirements for VA disability benefits 
having not been met, the claim is denied.


____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


